United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-947
Issued: August 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2013 appellant, through her representative, filed a timely appeal from the
January 11, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied reimbursement of relocation expenses. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether OWCP properly denied reimbursement of relocation expenses.

1
2

5 U.S.C. § 8101 et seq.

Appellant does not appeal OWCP’s January 15, 2013 loss of wage-earning capacity determination. Thus, it is
not currently before the Board for review on this appeal. See 20 C.F.R. § 501.3.

FACTUAL HISTORY
This case was previously before the Board.3 On August 22, 2003 appellant then a 47year-old clinical nurse, sustained an injury in the performance of duty when a cart rolled back on
her left foot. OWCP accepted her claim for sciatica, left4 and paid compensation for temporary
total disability.
Appellant found a job in the State of Washington and asked OWCP to reimburse her for
more than $9,000.00 in relocation expenses from New Jersey. In an August 27, 2009 decision,
OWCP denied reimbursement on the grounds that it did not authorize the move. OWCP’s
hearing representative affirmed on February 19, 2010, noting that OWCP did not authorize or
sponsor a job search outside appellant’s geographical area, that appellant acted on her own
initiative, and that she did not seek authorization in advance. The hearing representative noted
that OWCP could not have found the offer suitable because it provided no information on the
physical requirements of the position. Further, appellant did not remain in the position for one
year.
The Board affirmed by a May 18, 2011 decision, finding that appellant did not meet the
conditions for consideration of reimbursement. General Services Administration (GSA)
regulations required employees whose moving expenses are paid by the Federal Government to
remain in federal employment for one year after the move. Appellant remained in her new
employment for only 10 days. The Board also found that OWCP gave due consideration to the
reason appellant stopped work in her new position and, having found that reason unacceptable,
did not abuse its discretion in denying reimbursement of relocation expenses.
In a July 9, 2012 decision, OWCP denied appellant’s request for reimbursement of
$22,278.93 in relocation expenses from New Jersey to Florida, to accept a job at the Florida
Department of Correction in 2010, and then from Florida back to New Jersey, to accept a job
with the University of Medicine and Dentistry in 2011. It explained that her vocational
rehabilitation services were closed out on September 23, 2009; that it did not sponsor an out-ofstate job search; that it did not authorize any relocation expenses when she moved to Florida; and
that it did not assess the job offer for suitability, nor could it have, as the physical demands of the
position were not received until March 1, 2012. OWCP explained that it did not sponsor a job
search outside the State of Florida and did not authorize any relocation expenses from Florida to
New Jersey.
By decision dated January 11, 2013, OWCP’s hearing representative affirmed, finding
that appellant worked less than a year in her Florida job and was dismissed for “not performing
the job to the employing establishment’s satisfaction while on probation,” according to a State of

3

Docket No. 10-1817 (issued May 18, 2011). The facts of this case as set out in the Board’s prior decision are
hereby incorporated by reference.
4

OWCP advised that it had also accepted thoracic or lumbosacral neuritis or radiculitis not otherwise specified
and displacement of lumbar intervertebral disc without myelopathy. In an earlier appeal, the Board found that
appellant failed to establish that she injured her left knee on August 22, 2003. Docket No. 07-1338 (issued
March 18, 2008).

2

Florida unemployment letter.5 The hearing representative found that the evidence demonstrated
that appellant was terminated for reasons that were unacceptable to OWCP.
On appeal, counsel contends that appellant satisfied the criteria for permitting payment of
relocation expenses: she was no longer on the employing establishment’s rolls, did secure
employment that was found suitable by OWCP, and the employment was greater than 50 miles
away. He noted that she was terminated from the Florida job not on account of her behavior.
Counsel argued that there is no requirement in the regulations or OWCP FECA procedure
manual that an employee who returns to work in the private sector remains in that position for a
year.
LEGAL PRECEDENT
If possible, the employing establishment should offer suitable reemployment in the
location where the employee currently resides. If this is not practical, it may offer suitable
reemployment at the employee’s former duty station or other location. Where the distance
between the location of the offered job and the location where the employee currently resides is
at least 50 miles, OWCP may pay such relocation expenses as are considered reasonable and
necessary if the employee has been terminated from the employing establishment’s employment
rolls and would incur relocation expenses by accepting the offered reemployment. It may also
pay such relocation expenses when the new employer is other than a federal employer. OWCP
will notify the employee that relocation expenses are payable if it makes a finding that the job is
suitable. To determine whether a relocation expense is reasonable and necessary, it shall use as a
guide the federal travel regulations for permanent changes of duty station.6
OWCP regulations provide that an injured employee who relocates to accept a suitable
job offer after termination from the employing establishment rolls may receive payment or
reimbursement of moving expenses from the compensation fund. Relocation expenses are
payable only to claimants who are no longer on the employing establishment rolls. They are
payable whether the claimant still resides in the locale where he or she last worked and is offered
employment in another area or whether the claimant has moved away from the locale where he
or she was employed and is offered employment in either the original area or a different one.7
If the offered job is found suitable, medically and otherwise, OWCP may proceed to
consider whether relocation expenses may be paid. If the decision is favorable, the letter to the
claimant should note that GSA regulations require employees whose moving expenses are paid
by the Federal Government to remain in federal employment for one year after the move.
Should the claimant cease working for a reason unacceptable to OWCP, the relocation expenses
will be declared an overpayment and handled according to the usual procedures.8
5

Appellant’s employment as a Senior Registered Nurse with the Florida Department of Corrections was effective
September 17, 2010 and ended on July 14, 2011.
6

20 C.F.R. § 10.508.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.6 (July 1997).
8

Id. at Chapter 2.814.6.d(2).

3

ANALYSIS
Appellant claimed reimbursement for relocation expenses. She changed jobs in the
nonfederal workforce on several occasions. After being terminated from her federal position in
2004, appellant obtained a job in the State of Washington in 2009 and requested reimbursement
for her relocation expenses from New Jersey to Washington. She obtained a job in Florida in
2011 and requested reimbursement for her relocation expenses from New Jersey to Florida.
Appellant obtained a job back in New Jersey in 2011 and requested reimbursement for her
relocation expenses from Florida to New Jersey.
The Board finds that OWCP did not abuse its discretion in denying appellant’s request.
Section 10.508 of the federal regulations, which allows OWCP to pay relocation expenses, is
organized in a section titled: “Return to Work -- Employer’s Responsibilities.” This group of
regulations addresses such issues as what actions the federal employing establishment must take
to help return the injured employee to work, how the employing establishment may monitor the
employee’s medical progress to aid in returning the employee to suitable employment, and how
the employing establishment should make an offer of suitable work. The focus is on returning
the injured federal employee to suitable employment.
Section 10.508 is titled: “May relocation expenses be paid for an employee who would
need to move to accept an offer of reemployment?” This regulation provides that OWCP may
pay relocation expenses if it is not practical for the employing establishment to offer suitable
reemployment in the location where the employee currently resides, but the employing
establishment can offer suitable reemployment at another location at least 50 miles from the
employee’s current residence. If these and other conditions are met, the regulations allow
OWCP to remove a possible impediment to returning the injured federal employee to suitable
reemployment.
Section 10.508 also allows OWCP to pay such relocation expenses when the new
employing establishment is other than a federal employer. Although the regulations and
OWCP’s FECA procedure manual do not address the matter directly, the context of the
regulations is that OWCP’s discretion to pay relocation expenses did not follow the former
federal employee for the remainder of her working life. OWCP may properly exercise its
discretion when an injured employee first returns to suitable nonfederal employment. That is
consistent with the spirit of the “Return to Work” regulations, of which section 10.508 is a part.
The Board can find no basis for extending that discretion any time the employee changes jobs in
the nonfederal sector.
Counsel argued in the prior appeal that the relocation regulation was created to reward an
employee for her diligent efforts to obtain employment outside her geographic area. Through
her diligent efforts, appellant secured nonfederal employment in the State of Washington in
2009, and OWCP properly exercised its discretion, but that does mean OWCP retains discretion
if she resigns that job for unacceptable reasons and finds another nonfederal job in another state,
or is terminated from that job and finds another nonfederal job in yet another state.
It appears from the evidence that such career moves are private matters beyond the scope
of the “Return to Work” regulations and beyond the scope of OWCP’s discretion to reimburse
relocation expenses under section 10.508. For this reason, the Board finds that OWCP properly
4

denied reimbursement of relocation expenses. The Board will affirm OWCP’s January 11, 2013
decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
Counsel offers no justification for the view, implicit in his argument on appeal, that
OWCP retains discretion to reimburse appellant for her relocation expenses from New Jersey to
Florida and from Florida to New Jersey. As that discretion is not established under the
circumstances of this case, it does not matter whether the Florida and New Jersey jobs were
suitable or whether appellant was terminated from the Florida job not on account of her behavior.
Nor does it matter whether she remained in her nonfederal position for at least a year.
CONCLUSION
The Board finds that OWCP properly denied reimbursement of relocation expenses.
ORDER
IT IS HEREBY ORDERED THAT the January 11, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 16, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

